TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 31, 2017



                                     NO. 03-17-00561-CV


                                     In the Matter of N. P.




      APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on August 10, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.